UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


STERLING ACCEPTANCE CORPORATION,       
                Plaintiff-Appellant,
                 v.
                                                 No. 02-2251
TOMMARK, INCORPORATED, d/b/a
Sterling Associates, Incorporated,
                 Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           Alexander Harvey II, Senior District Judge.
                          (CA-01-2921-H)

                      Argued: February 25, 2004

                      Decided: March 30, 2004

  Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Harry Brett Siegel, Columbia, Maryland, for Appellant.
John Paul Moran, SWIDLER, BERLIN, SHEREFF, FRIEDMAN,
L.L.P., Washington, D.C., for Appellee. ON BRIEF: Jun Y. Lee,
ROSENBERG, KLEIN & LEE, Ellicott City, Maryland, for Appel-
lant. Matthew A. Pater, SWIDLER, BERLIN, SHEREFF, FRIED-
MAN, L.L.P., Washington, D.C., for Appellee.
2            STERLING ACCEPTANCE CORP. v. TOMMARK, INC.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sterling Acceptance Corporation appeals from the summary judg-
ment entered against it on its federal and state trademark infringement
and unfair competition claims.1 The pertinent underlying facts are
adequately set forth in the district court’s order, see Sterling Accep-
tance Corp. v. Tommark, Inc., 227 F. Supp. 2d 454 (D. Md. 2002),
which we now affirm.2

   Federal Rule of Civil Procedure 56(c) provides that a summary
judgment "shall be rendered forthwith if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with the
affidavits, if any, show that there is no genuine issue as to any mate-
rial fact and that the moving party is entitled to a judgment as a matter
of law." We review a district court’s grant of summary judgment de
novo, viewing all facts and inferences in a light most favorable to the
nonmoving party. Hill v. Lockheed Martin Logistics Mgt., Inc., 354
F.3d 277, 283 (4th Cir. 2004) (en banc).

   In ruling on Tommark’s summary judgment motion, the district
court recognized that likelihood of confusion is a necessary element
of each of Sterling’s claims, and it evaluated the seven factors com-
monly utilized in this circuit for determining likelihood of confusion.
227 F. Supp. 2d at 460-65. The district court found on the record pre-
sented that although three of these factors favored Sterling, the other
    1
     Sterling asserted three claims against Tommark, Incorporated in its
amended complaint: (1) federal trademark infringement (15 U.S.C.
§ 1114); (2) false designation of origin (15 U.S.C. § 1125(a)); and (3)
common law infringement and unfair competition.
   2
     The district court also granted in part Tommark’s motion to strike
portions of certain affidavits submitted by Sterling. See 227 F. Supp. 2d
at 459-60. Sterling has not appealed that ruling.
             STERLING ACCEPTANCE CORP. v. TOMMARK, INC.                3
four factors favored Tommark. Id. The district court further found that
the four factors that favored Tommark were entitled to more weight
than the three factors that favored Sterling and that "[t]he cumulative
weight of all seven factors favors [Tommark]." Id. at 466. In light of
these findings, the district court concluded that "a reasonable jury
could not on the record [presented] find that there exists a likelihood
of confusion between [Sterling’s] registered trademark and [Tom-
mark’s] mark," and it accordingly granted Tommark’s summary judg-
ment motion. Id. at 461.3

   We have carefully considered the district court’s order in light of
the record, the controlling law, and the parties’ briefs and oral argu-
ments. For the reasons set forth in the district court’s order, we con-
clude that the district court correctly determined that Sterling failed
to present sufficient evidence on the issue of likelihood of confusion
to withstand Tommark’s summary judgment motion. Because likeli-
hood of confusion is a necessary element of each of plaintiff’s causes
of action, the district court properly granted summary judgment in
favor of Tommark. We therefore affirm.

                                                            AFFIRMED
  3
    The district court alternatively granted summary judgment in favor of
Tommark because Sterling failed to present evidence to establish that it
would be entitled to actual damages, an accounting, or injunctive relief.
227 F. Supp. 2d at 466-68. In light of our determination on the issue of
liability, we need not decide whether Tommark was also entitled to sum-
mary judgment on these grounds.